Citation Nr: 9921640	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  92-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bladder and kidney 
disabilities as secondary to service-connected prostatitis.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from May 1948 to April 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in St. Petersburg, 
Florida.  In February 1990, the RO denied service connection 
for urinary retention secondary to bladder neck contracture 
and benign prostatic hypertrophy with bladder and kidney 
infections, as secondary to service connection prostatitis.  
Subsequent to the rating decision by the St. Petersburg RO, 
the veteran moved to Kentucky.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue on appeal was originally before the Board in March 
1996.  At that time, the Board determined that a remand was 
required in order to have the veteran examined by a VA 
urologist to determine if he currently has bladder and kidney 
disabilities as secondary to his service-connected 
prostatitis.  


Review of the claims file shows that the veteran failed to 
report for the requested VA examination scheduled on several 
different dates.  Notations in the claims file demonstrate 
that the RO was unable to locate the veteran's current 
address or phone number as he had moved on several different 
occasions.  

The Board notes that on a report of contact dated in October 
1998, the veteran's son contacted the RO, requesting that the 
examination be rescheduled for a later date as the veteran 
had a recent stroke.  

Included on the report of contact was the phone number for 
the veteran's son.  There is no evidence of record showing 
that the RO attempted to contact the veteran's son in order 
to determine the veteran's current location or phone number.  
The Board finds the RO must make an additional attempt to 
locate the veteran, including contacting the veteran's son, 
to schedule him for the VA examination as directed by the 
Board's March 1996 remand.  

VA has a duty to assist a veteran in the development of facts 
pertinent to well-grounded claims. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  "Full compliance 
with the [statutory duty to assist] also includes VA 
assistance in obtaining relevant records from private 
physicians when [the veteran] has provided concrete data as 
to time, place, and identity." Olson v. Principi, 3 Vet.App. 
480, 483 (1992). (Emphasis added).  The Court has held that 
the duty to assist includes the duty to obtain thorough 
contemporaneous VA examinations, including examinations by 
specialists when indicated and the duty to obtain pertinent 
records.  Counts v. Brown, 6 Vet.App. 473 (1994); Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Greene v. Derwinski, 1 
Vet.App. 121 (1991).
 
Where the record before the Board is inadequate to render a 
fully informed decision, a REMAND to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet.App. 371, 377 (1993).
 
In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:
1.  The RO should attempt to obtain the 
veteran's current address and/or phone 
number in order to schedule him for VA 
examination.  Such an attempt should 
include, if necessary, contacting the 
veteran's son, whose phone number is of 
record, to determine if that individual 
can assist in obtaining the veteran's 
current location and/or telephone number.  

2.  If the RO is able to locate the 
veteran, then it should arrange for a VA 
examination by a urologist who has not 
examined the veteran in the past, if 
available, to determine the nature, 
extent of severity and etiology of any 
bladder or liver dysfunction found to be 
present.  The purpose of this evaluation 
is to determine if the veteran currently 
has bladder and kidney disabilities as 
secondary to his service-connected 
prostatitis.  Any further indicated 
special studies should be performed.  The 
claims file and a separate copy of this 
remand and the Board's March 1996 remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examiner in this 
regard.  

The examiner must be requested to opine 
as to whether the veteran has any bladder 
and/or kidney disorders, and if so, if it 
or they are secondary to his service-
connected prostatitis.  If there is no 
direct causal relationship, the examiner 
should opine as to whether the service-
connected prostatitis aggravates any 
bladder and/or kidney disorders present.  
If such aggravation is determined to be 
present, the examiner should address the 
following medical issues: 

(1) The baseline manifestations which are 
due to the effects of any bladder and/or 
kidney disorders determined to be 
present; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
prostatitis based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any bladder and/or kidney disorders 
present are proximately due to the 
service-connected prostatitis.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bladder and kidney 
disabilities as secondary to service-
connected prostatitis with application of 
38 C.F.R. § 3.310(a) (1998) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he should be provided a supplemental 
statement of the case, and should be afforded an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this action the Board intimates no opinion, legal 
or factual as to the ultimate disposition warranted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


